ORDER

PER CURIAM.
Andrew Bonney (Defendant) appeals from a judgment entered in the Circuit Court of the City of St. Louis following his conviction on one count of child molestation in the first degree. Defendant claims that the trial court erred in denying Defendant’s: (1) motion to dismiss on due process grounds; (2) motion to dismiss on double jeopardy grounds; and (3) motion to suppress his involuntary confession.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 80.25(b).